IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RICHARD LEE,                            )                                     rs,             C:t
                                        )      DIVISION ONE                   co        JP"
                                                                                          —
                    Appellant,          )                                               rn
                                   )           No. 75815-2-1                                  -xi
           v.                      )
                                   )                                              aris =)›.—
CITY OF SEATTLE, SEATTLE POLICE)                                                       =r-
DEPARTMENT, COURTNEY LOVE          )                                              dt.
                                                                                         Mtf)

COBAIN, and FRANCES BEAN           )                                              OM.

                                                                                         =


COBAIN,                            )
                                   )           UNPUBLISHED OPINION
                 Respondents,      )
                                   )
           and                     )
                                   )
COURTNEY LOVE COBAIN and           )
FRANCES BEAN COBAIN,               )
                                   )
           Cross-Claimants,        )
                                   )
           v.                      )
                                   )
CITY OF SEATTLE, SEATTLE POLICE)
DEPARTMENT,                        )
                                   )
           Cross-Claim Defendants. )           FILED: May 14, 2018
                                   )

      DWYER, J. — Richard Lee appeals from the trial court's order granting

summary judgment in favor of the City of Seattle and the Seattle Police

Department(collectively the City). On appeal, Lee contends that the trial court

erred by concluding that the photographs and documents that he requested were

exempt from disclosure. Also at issue is the trial court's order granting summary
No. 75815-2-1/2


judgment in favor of cross-claimants Courtney Love Cobain and Frances Bean

Cobain (the Cobains) and permanently enjoining the City from disclosing,

disseminating, releasing, or distributing any death-scene photographs not

previously disclosed. We affirm the trial court's orders.

                                                   1

        Kurt Cobain, the lead singer of-the band "Nirvana," was discovered dead

on April 8, 1994., The City investigated Mr. Cobain's death, took numerous

photographs of his body, and concluded that the cause of death was a self-

inflicted gunshot wound.

        Richard Lee is a local conspiracy theorist who believes that Mr. Cobain

was murdered. Lee visited Mr. Cobain's residence on the day that his body was

discovered and subsequently began creating news and documentary material for

his public access television program. Lee aired his first broadcast concerning

Mr. Cobain's death five days after the discovery of his body. Since then, Lee has

devoted hundreds of hours to covering what he believes to be the murder of Mr.

Cobain. Lee has made numerous requests to the City for documents related to

the death of Mr. Cobain.

        In 2014, the City asked cold-case Detective Michael Ciesynski to review

the investigative file on Mr. Cobain's death. Ciesynski located four undeveloped

rolls of film in the police file and subsequently had them developed.1 Most of

these photographs contained death-scene images of Mr. Cobain's body.




         I Ciesynski stated in his declaration that it is not unusual to find undeveloped film in old
case files, particularly when the case did not lead to criminal charges.

                                                 - 2-
No. 75815-2-1/3


Following his review, Ciesynski concluded that the determination of suicide was

correct.

        On March 20, 2014, Lee submitted a Public Records Act2(PRA) request,

seeking the entirety of the Cobain investigative file. The City provided two

installments of records to Lee. It first furnished him with 37 photographs from the

investigative file and later provided him with the remaining documents in the file.

The City also sent Lee an exemption log that explained which documents or

portions of documents the City had withheld from production and the reasons for

exemption or redaction.

        Lee sued the City on March 31, 2014. That lawsuit was dismissed on

procedural grounds on July 31, 2015. That same day, Lee filed a new PRA

request for "ANY AND ALL DOCUMENTS RELATED TO the March, 2014 effort

to 'reopen' or 'examine'[]the Kurt D. Cobain death case, including of course,

ALL OF THE PHOTOGRAPHIC EVIDENCE in this case." The City responded

by providing Lee with the same documents that it had provided pursuant to the

March 20, 2014 request, as well as a copy of the exemption log.3

        On April 15, 2016, the Cobains were granted intervention in this suit. The

City and the Cobains moved for summary judgment on the question of whether

the death-scene photographs should be disclosed. The City sought a ruling that

the death-scene images were exempt from disclosure pursuant to the PRA, RCW

42.56.240(1).4 The Cobains sought to permanently enjoin the City from releasing


       2 Ch. 42.56  RCW.
       3 On March 16, 2016, the City released five additional photographs that were taken in
June 2015 and placed in the investigative file in March 2016.
       4 That statute exempts from public inspection:


                                             - 3-
No. 75815-2-1/4


the death-scene images pursuant to their privacy rights under Washington

common law and the Fourteenth Amendment to the United States Constitution.

       The trial court granted both motions. The trial court ruled that the

disclosure of the death-scene photographs would violate the Cobains'

substantive due process rights under the Fourteenth Amendment. The trial court

also ruled that the death-scene photographs were exempt under the PRA.5 The

trial court also granted the City's subsequent motion for summary judgment,

concluding that the other documents withheld or redacted by the City were

categorically exempt from disclosure. Lee appeals.

                                               11

       As a preliminary matter, it is prudent to discuss the import of the trial

court's due process holding.

                                               A

       Pursuant to the Rules of Appellate Procedure(RAP), an appellant must

designate in the notice of appeal the decision or part of decision that the party

wants reviewed. RAP 5.3(a)(3). A party's appellate briefing must include a

"separate concise statement of each error a party contends was made by the trial

court, together with the issues pertaining to the assignments of error," as well as

"argument in support of the issues presented for review, together with citations to




       Specific intelligence information and specific investigative records complied by
       investigative, law enforcement, and penology agencies, and state agencies
       vested with the responsibility to discipline members of any profession, the
       nondisclosure of which is essential to effective law enforcement or for the
       protection of any person's right to privacy.
       5 The trial court incorporated its oral ruling into its written orders.


                                             -4-
No. 75815-2-1/5


legal authority and references to relevant parts of the record." RAP 10.3(a)(4),

(6).

       A party's failure to assign error to an issue, by itself, does not necessarily

result in our refusal to consider that issue. State v. Olson, 126 Wash. 2d 315, 320,

893 P.2d 629(1995). Indeed,"RAP 1.2(a) makes clear that technical violation of

the rules will not ordinarily bar appellate review, where justice is to be served by

such review... where the nature of the challenge is perfectly clear, and the

challenged finding is set forth in the appellate brief." Daughtry v. Jet Aeration

Co., 91 Wash. 2d 704, 710, 592 P.2d 631 (1979).

       However,"a complete failure of the appellant to raise the issue in any way

at all—neither in the assignments of error, in the argument portion of the brief,

nor in the requested relief' may entirely preclude appellate court consideration of

the issue. Olson, 126 Wash. 2d at 320-21. Our Supreme Court has noted that this

narrow rule

       makes perfect sense because in the situation where the issue is not
       raised at all, the court is unable to properly consider the issue prior
       to the hearing and is given no information on which to decide the
       issue following the hearing. More importantly, the other party is
       unable to present argument on the issue or otherwise respond and
       thereby potentially suffers great prejudice.

Olson, 126 Wash. 2d at 321-22; see Am v. Martin, 154 Wash. 2d 477, 487, 114 P.3d

637(2005)(appellant's "incidental allusion" to an issue not otherwise discussed

or analyzed in the briefing was insufficient to warrant resolution).

       Here, Lee did not appeal from the trial court's order granting summary

judgment in favor of the Cobains and enjoining the City from disclosing the

death-scene photographs. That order is the only order addressing the Cobains'

                                        -5-
No. 75815-2-1/6


substantive due process rights under the Fourteenth Amendment. Lee did not

assign error to the trial court's due process holding in his appellate brief. Neither

did Lee mention the trial court's due process holding in his statements of issues

pertaining to his assignments of error. Finally, Lee neither discussed the trial

court's due process holding in the argument section of his opening brief, nor did

he request relief from the trial court's ruling.

       In his reply brief, Lee asserts that the omission of any mention of the trial

court's due process holding was "purely accidental." However, in his reply to the

Cobains' motion to dismiss, Lee argued that "the references to the due process

clause of the 14th Amendment are a particularly weak aspect of the defendants'

arguments." Lee also extoled the virtues of his "Associate of Technical Arts

degree in the ABA-approved Paralegal Studies program" where he "graduated

with a cumulative 4.0 GPA,the highest attainable grade point average," and

noted that he has "many years in dealing with courts as a pro se litigant and

defendant." In light of these assertions, it is questionable that Lee's failure to

appeal from, assign error to, analyze, or request relief from the trial court's due

process holding was "purely accidental."

       In any event, because Lee entirely failed to appeal from or analyze the

trial court's due process holding, the Cobains were unable to respond to his

arguments on the issue. This prejudiced them as respondents. See Olson, 126
Wash. 2d at 321. Moreover, because it was the Cobains who first brought the due

process holding to our attention, Lee assumed the tactically advantageous




                                           6
No. 75815-2-1/7


position of being able to respond to the Cobains' presentation on appeal without

rebuttal.

        Because Lee has failed to appeal from the trial court's order, assign error

to the court's ruling, analyze or otherwise discuss the ruling, or request relief from

the ruling, he forfeits his right to review of the issue and the trial court's order.6

                                                 B

        Lee's failure to appeal from, assign error to, analyze, or otherwise request

relief from the trial court's due process ruling provides the basis for affirmance of

that trial court order. Nevertheless, because of the near quarter-century of

tenacity that Lee has displayed in pursuing his theory that Mr. Cobain was

murdered, we believe it will suit the parties' interests for us to expound upon the

wisdom and propriety of the trial court's order.

        We review a trial court's decision on summary judgment de novo. Estate

of Haselwood v. Bremerton Ice Arena, Inc., 166 Wash. 2d 489, 497, 210 P.3d 308

(2009). Summary judgment is appropriate only if the supporting materials,

viewed in the light most favorable to the nonmoving party, demonstrate that

"there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law." CR 56(c); Owen v. Burlington N. &

Santa Fe R.R. Co., 153 Wash. 2d 780, 787, 108 P.3d 1220(2005). "Once the

moving party has met this burden, however, the burden shifts to the nonmoving


         6 We reach the same conclusion with regard to Lee's assertion that the trial court erred
by "failing to address in its written ruling/order five police photographs not a part of the crime
scene set, to which Lee had stated a statutory claim of $135,000." Lee addresses this contention
for the first time in his reply brief but does not assign error to any order or otherwise discuss or
analyze his contention. Indeed, the only mention of this statutory claim of $135,000 comes from
the statement of issues section of his consolidated reply brief. Lee forfeited review of this issue.
                                               -7-
No. 75815-2-1/8


party to set forth specific facts showing that there is a genuine issue for trial."

Sisters of Providence v. Snohomish County, 57 Wash. App. 848, 850, 790 P.2d 656

(1990). "The nonmoving party cannot simply rest upon the allegations of his

pleadings; he must affirmatively present the factual evidence upon which he

relies." Sisters of Providence, 57 Wash. App. at 850.

       "Trial courts have broad discretionary power to fashion injunctive relief to

fit the particular circumstances of the case before it." Hoover v. Warner, 189 Wn.

App. 509, 528, 358 P.3d 1174(2015). "[O]ne who seeks relief by temporary or

permanent injunction must show (1)that he has a clear legal or equitable right,

(2) that he has a well-grounded fear of immediate invasion of that right, and (3)

that the acts complained of are either resulting in or will result in actual and

substantial injury to him." Kucera v. Dep't of Transp., 140 Wash. 2d 200, 209, 995

P.2d 63(2000)(alteration in original)(internal quotation marks omitted)(quoting

Tyler Pipe Indus., Inc. v. Dep't of Revenue, 96 Wash. 2d 785, 792, 638 P.2d 1213

(1982)).

       In Marsh v. County of San Diego, the federal circuit court considered, as a

matter of first impression, whether "the common law right to non-interference with

a family's remembrance of a decedent is so ingrained in our traditions that it is

constitutionally protected." 680 F.3d 1148, 1154 (9th Cir. 2012). The court

recognized that such a right was protected under the Fourteenth Amendment.

       The long-standing tradition of respecting family members' privacy in
       death images partakes of both types of privacy interests protected
       by the Fourteenth Amendment. First, the publication of death
       images interferes with "the individual interest in avoiding disclosure
       of personal matters. . . ." Whalen v. Roe,429 U.S.[589, 599,]97
       S. Ct. 869[, 51 L. Ed. 2d 64(1977)]. Few things are more personal

                                         -8-
No. 75815-2-1/9


      than the graphic details of a close family member's tragic death.
      Images of the body usually reveal a great deal about the manner of
      death and the decedent's suffering during his final moments—all
      matters of private grief not generally shared with the world at large.
             Second, a parent's right to control a deceased child's
      remains and death images flows from the well-established
      substantive due process right to family integrity. See Rosenbaum
      v. Washoe County, 663 F.3d 1071, 1079 (9th Cir. 2011)("The
      substantive due process right to family integrity or to familial
      association is well established."). The interest of parents "in the
      care, custody, and control of their children . . . is perhaps the
      oldest of the fundamental liberty interests. . . ." Troxel v. Granville,
      530 U.S. 57,65, 120 S. Ct. 2054, 147 L. Ed. 2d 49(2000). A
      parent's right to choose how to care for a child in life reasonably
      extends to decisions dealing with death, such as whether to have
      an autopsy, how to dispose of the remains, whether to have a
      memorial service and whether to publish an obituary. Therefore,
      we find that the Constitution protects a parent's right to control the
      physical remains, memory and images of a deceased child against
      unwarranted public exploitation by the government.

Marsh, 680 F.3d at 1154.

      The court then turned to substantive due process. At issue was whether

Marsh's substantive due process rights were violated when San Diego Deputy

District Attorney Jay Coulter released to the press death-scene photographs of

Marsh's son. Marsh, 680 F.3d at 1152. The court concluded that this disclosure

violated Marsh's substantive due process rights.

              To violate substantive due process, the alleged conduct
      must "shock[]the conscience" and "offend the community's sense
      of fair play and decency." Rochin v. California, 342 U.S. 165, 172-
      73, 72 S. Ct. 205, 96 L. Ed. 183(1952). Given that burial rites
      "have been respected in almost all civilizations from time
      immemorial" and "are a sign of the respect a society shows for the
      deceased and for the surviving family members," the Favish Court
      reasoned that unwarranted public exploitation of death images
      degrades the respect accorded to families in their time of grief.
      [Nat'l Archives & Records Admin. v. 1Favish, 541 U.S.[157,] 167-
      68,[124 S. Ct. 1570[,158 L. Ed. 2d 319(2004)]. Mutilation of a
      deceased family member's body, desecration of the burial site and
      public display of death images are the kind of conduct that is likely

                                        -9-
No. 75815-2-1/10


      to cause the family profound grief and therefore "shocks the
      conscience" and "offend[s] the community's sense of fair play and
      decency." Rochin, 342 U.S. at 172-73.
             Marsh claims that when she learned that Coulter sent her
      son's autopsy photograph to the press, she was "horrified; and
      suffered severe emotional distress, fearing the day that she would
      go on the Internet and find her son's hideous autopsy photos
      displayed there." Marsh's fear is not unreasonable given the viral
      nature of the Internet, where she might easily stumble upon
      photographs of her dead son on news websites, blogs or social
      media websites. This intrusion into the grief of a mother over her
      dead son—without any legitimate governmental purpose—"shocks
      the conscience" and therefore violates Marsh's substantive due
      process right.

Marsh, 680 F.3d at 1154-55 (footnote omitted)(some alterations in original).

      Here, the Cobains contend that the release of the death-scene

photographs of Mr. Cobain would violate their substantive due process rights

pursuant to the analysis set forth in Marsh. The Cobains assert that they would

personally suffer if the death-scene photographs were released to the public.

      Courtney Love Cobain stated in her declaration:

              I understand that the Plaintiff seeks the public release of
      death-scene photos of Kurt that show his entire lifeless body, as
      well as the damage done by the shotgun blast to his head. I have
      never seen these graphic and disturbing images, nor do I ever want
      to. ... Certainly, public disclosure would reopen all my old wounds,
      and cause me and my family permanent—indeed, endless and
      needless—pain and suffering, and would be a gross violation of our
      privacy interests.
             ... Inevitably, these images will wind up on the Internet,
      where they would be permanently circulated. By virtue of the fact
      that Kurt is my late husband, they will also likely end up in search
      results about myself. I would unavoidably come across them, and I
      would never be able to erase those haunting images from my mind.
      I cannot even imagine the enormity of the trauma and mental
      scarring this would cause me, not to mention many others.

Frances Bean Cobain stated in her declaration:



                                     - 10-
No. 75815-2-1/11


              I once saw mock photos depicting my father's body. That
       experience irreparably scarred me. I cried for days afterward.
       Those horrible images still haunt me. I cannot imagine how terrible
       it would be knowing that the photographs that Mr. Lee seeks were
       public, and that 1 or any of my loved ones, including my father's
       mother and sisters, might inadvertently see them. Release and
       publication of the photographs would shock me and exacerbate the
       posttraumatic stress that I have suffered since childhood.

       At issue here are photographs that show the dead body of Mr. Cobain.

But the photographs are more than an oddity showcasing the tragic end of a

celebrated musician—to those who knew Mr. Cobain, the photographs show the

lifeless body of a son, a father, a husband, or a friend. As the Cobains'

declarations establish, the disclosure of these photographs would allow the entire

world to peer into one of the most private and distressing events of the Cobains'

lives. Once released, the photographs would become ammunition for those who

wish to taunt and antagonize the Cobains and their friends.

       Pursuant to the analysis set forth in Marsh, the trial court correctly

concluded that the release of the death-scene photographs would shock the

conscious and offend the community's sense of fair play and decency, violating

the Cobains' substantive due process rights under the Fourteenth Amendment.

Permanently enjoining the City from disclosing those photographs is a

reasonable way to prevent such a violation. There was no error in the trial

court's ruling.

                                          Ill

       Lee contends that the trial court erred by granting summary judgment in

favor of the City. This is so, he asserts, because none of the documents that he

requested are exempt from disclosure under the PRA.

                                        - 11 -
No. 75815-2-1/12


       We review de novo agency determinations challenged under the PRA.

RCW 42.56.550(3); Resident Action Council v. Seattle Hous. Auth., 177 Wash. 2d
417, 428, 327 P.3d 600 (2013). The agency carries the burden of establishing

that an exemption applies under the PRA. RCW 42.56.550(1); Resident Action

Council, 177 Wash. 2d at 428. "A public records case may be decided based on

affidavits alone." Forbes v. City of Gold Bar, 171 Wash. App. 857, 867, 288 P.3d

384(2012). "Purely speculative claims about the existence and discoverability of

other documents will not overcome an agency affidavit, which is accorded a

presumption of good faith." Forbes, 171 Wash. App. at 867 (citing Trentadue v.

Federal Bureau of Investigation, 572 F.3d 794, 808 (10th Cir. 2009)).

      The PRA requires disclosure of "all public records" unless an exemption

applies. RCW 42.56.070(1). A "public record" is "any writing containing

information relating to the conduct of government or the performance of any

governmental or proprietary function prepared, owned, used, or retained by any

state or local agency regardless of physical form of characteristics." RCW

42.56.010(3). "The PRA's mandate for broad disclosure is not absolute. The

PRA contains numerous exemptions that protect certain information or records

from disclosure, and the PRA also incorporates any 'other statute' that prohibits

disclosure of information or records." Resident Action Council, 177 Wash. 2d at 432

(citing RCW 42.56.070, .230-.480, .600-.610). "The PRA's exemptions are

provided solely to protect relevant privacy rights or vital governmental interests

that sometimes outweigh the PRA's broad policy in favor of disclosing public

records." Resident Action Council, 177 Wash. 2d at 432. Importantly, "the basic


                                       - 12 -
No. 75815-2-1/13


purpose and policy of[the PRA] is to allow public scrutiny of government, rather

than to promote scrutiny of particular individuals who are unrelated to any

governmental operation." In re Rosier, 105 Wash. 2d 606, 611, 717 P.2d 1353

(1986).

                                          A

       Lee first contends that the trial court erred by ruling that the death-scene

photographs are exempt from disclosure under the PRA. We disagree.

       The PRA requires the disclosure of public records "unless the record falls

within the specific exemptions of. . . [an]other statute which exempts or prohibits

disclosure of specific information or records." RCW 42.56.070(1). The

Fourteenth Amendment's privacy protections are necessarily a part of the PRA's

"other statute" exemption. White v. Clark County, 188 Wash. App. 622, 631-32,

354 P.3d 38(2015)(holding that the PRA's "other statute" exemption is derived

from a combination of the privacy protections afforded by the Washington

Constitution and various other statutes and regulations and noting that IV the

identity of a voter could be determined by a review of certain ballots, article VI,

section 6 would preclude production of those ballots"); see also Yakima v.

Yakima Herald-Republic, 170 Wash. 2d 775, 808, 246 P.3d 768(2011)("other laws'

includes the United States Constitution"); see also Freedom Found. v. Gregoire,

178 Wash. 2d 686, 695, 310 P.3d 1252(2013)("the PRA must give way to

constitutional mandates").

       As discussed, disclosure of the death-scene photographs would violate

the Cobains' substantive due process rights under the Fourteenth Amendment.


                                        - 13-
No. 75815-2-1/14


Marsh, 680 F.3d at 1154-55. Accordingly, the death-scene photographs are

exempt from disclosure pursuant to the PRA's "other statute" provision. RCW

42.56.070(1). There was no error.



       Lee next contends that the trial court erred by granting summary judgment

in favor of the City with regard to the other exempt or redacted documents that

were withheld by the City. These documents include Mr. Cobain's autopsy report

in its entirety, two pages of a nine page drug influence evaluation, redaction of

certain documents that show witness identifying information, redaction of certain

documents that contain Social Security numbers and credit card information,

redaction of certain documents that contain nonconviction data and jail records,

and redaction of certain documents relating to juvenile records and telephone

numbers. Each is addressed in turn.

                                  Autopsy Report

      The trial court ruled that Mr. Cobain's autopsy report was exempt from

disclosure pursuant to RCW 68.50.105(1). That statute provides:

      Reports and records of autopsies or postmortems shall be
      confidential, except that the following persons may examine and
      obtain copies of any such report or record: The personal
      representative of the decedent as defined in RCW 11.02.005, any
      family member,the attending physician or advanced registered
      nurse practitioner, the prosecuting attorney or law enforcement
      agencies having jurisdiction, public health officials, the department
      of labor and industries in cases in which it has an interest under
      RCW 68.50.103, or the secretary of the department of social and
      health services or his or her designee in cases being reviewed
      under RCW 74.13.640.




                                       - 14 -
No. 75815-2-1/15


RCW 68.50.105(1). This statute is an "other statute" incorporated into the PRA.

RCW 42.56.070(1). Accordingly, autopsy reports are categorically exempt from

disclosure. See Comaroto v. Pierce County Med. Exam'r's Office, 111 Wash. App.
69, 74,43 P.3d 539(2002)(holding that a suicide note was a postmortem report

pursuant to RCW 68.50.105(1) and therefore exempt from disclosure).

       Lee recognizes that the autopsy report in question "would seem to be the

definitive example of an exemption which is clearly established under another

statute," but nevertheless refuses to concede that the exemption is appropriate

under the circumstances of this case. Lee asserts variously that "the entire

statute could be the subject of a constitutional challenge,""many questions could

be raised about the suppression of these documents in full," "such records...

are routinely displayed as evidence in court proceedings," and that "the City has

claimed exemption without any description of the contents of the report."

       An appellant must provide "argument in support of the issues presented

for review, together with citations to legal authority and references to relevant

parts of the record." RAP 10.3(a)(6). We will generally not consider claims

unsupported by citation to authority, references to the record, or meaningful

analysis. RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d
801, 809, 828 P.2d 549 (1992). Pro se litigants are held to the same standards

as attorneys and must comply with all procedural rules on appeal. In re Marriage

of Olson, 69 Wash. App. 621, 626, 850 P.2d 527(1993).

       Autopsy reports are categorically exempt from disclosure under the PRA.

Although Lee contends that the circumstances here warrant disclosure, he fails


                                       -15-
No. 75815-2-1/16


to cite to relevant authority or otherwise provide meaningful analysis in support of

his assertions. There was no error.

                                Drug Influence Evaluation

        The trial court ruled that the drug influence evaluation was exempt from

disclosure pursuant to RCW 70.02.020,former RCW 70.96A.150,7 and RCW

42.56.240(1). Mary Perry, the director of transparency and privacy for the City,

submitted a declaration stating that the redacted portions of the drug influence

evaluation in question were "not prepared by SPD, do not mention SPD, and

refer and relate[] solely to Ms. Courtney Love-Cobain, Mr. Cobain's widow. More

specifically, these two pages discuss medical treatment issues, including issues

regarding possible drug use and treatment."

        Pursuant to RCW 70.02.020, "a health care provider, an individual who

assists a health care provider in the delivery of health care, or an agent and

employee of a health care provider may not disclose health care information

about a patient to any other person without the patient's written authorization."

"Health care information" is "any information. . . that identifies or can readily be

associated with the identity of a patient and directly relates to the patient's health

care." RCW 70.02.010(16). RCW 70.02.020 is an "other statute" incorporated

into the PRA. RCW 42.56.070(1). Accordingly, health care information is

exempt from disclosure under the PRA.




       7 RCW 70.96A.150 was repealed effective April 1, 2016, nearly a year after the City
invoked the exemption.

                                            - 16-
No. 75815-2-1/17


         Lee contends that the requested information is not exempt from disclosure

because the City is not a "health care provider." While this may be so, RCW

70.02.020 is incorporated into the PRA through RCW 42.56.360(2), which

provides that "Chapter 70.02 RCW applies to public inspection and copying of

health care information of patients." Prison Legal News, Inc. v. Dep't of Corr.,

154 Wash. 2d 628, 644, 115 P.3d 316(2005)(discussing former RCW 42.17.312,

which is identical to RCW 42.56.360(2)). Accordingly,"RCW 70.02.020 prohibits

disclosure of'health care information' without the patient's written authorization."

Prison Legal News, 154 Wash. 2d at 644.

         The redaction of the drug influence evaluation was also justified by former

RCW 70.96A.150. Former RCW 70.96A.150 provided that "registration and

other records of treatment programs shall remain confidential." There was no

error.

                             Witness Identifying Information

         The trial court ruled that the redaction of certain witness identifying

information was authorized by RCW 42.56.240(2). That statute provides, in

pertinent part, that the following investigative information is exempt from public

inspection:

         Information revealing the identity of persons who are witnesses to
         or victims of crime or who file complaints with investigative, law
         enforcement, or penology agencies, other than the commission, if
         disclosure would endanger any person's life, physical safety, or
         property. If at the time a complaint is filed the complainant, victim,
         or witness indicates a desire for disclosure or nondisclosure, such
         desire shall govern.

RCW 42.56.240(2)(emphasis added).


                                          - 17 -
No. 75815-2-1/18


       Here, certain witnesses requested that their identity not be disclosed at

the time that they provided information to police during the 1995 investigation of

Mr. Cobain's death. Mary Perry's declaration states that the names redacted by

the City are the names of the people who requested that their identity not be

disclosed in 1995.

       Lee is correct that, other than the City's declaration, there is nothing in the

record establishing that the names redacted by the City in response to Lee's

request are the same names that were redacted by request in 1995. But

speculation does not overcome the presumption of good faith afforded to an

agency affidavit. Forbes, 171 Wash. App. at 867. The City provided

contemporaneous documentation showing that certain witnesses requested that

their identity not be disclosed at the time that they provided information to the

City. Accordingly, those names are exempt from disclosure. There was no error.

                                 Other Redactions

       The trial court ruled that redaction of Social Security and credit card

numbers was authorized by RCW 42.56.230(5). The trial court ruled that the

redaction of nonconviction data and jail records was authorized by RCW

10.97.080 and RCW 70.48.100(2). Finally, the trial court ruled that redactions of

Mr. Cobain's juvenile records and the telephone number of an SPD officer were

authorized by chapter 13.50 RCW, RCW 42.56.240(1), and RCW 42.56.250(4).

       RCW 42.56.230(5)exempts from disclosure "[c]redit card numbers, debit

card numbers, electronic check numbers, card expiration dates, or bank or other

financial information. . . including social security numbers." RCW 10.97.080


                                        - 18-
No. 75815-2-1/19


prohibits the disclosure of "any nonconviction data except for the person who is

the subject of the record." RCW 70.48.100(2) requires that "the records of a

person confined in jail shall be held in confidence." RCW 13.50.050(3) provides

that 141 records other than the official juvenile court file are confidential."

Finally, RCW 42.56.250(3) exempts from disclosure "residential telephone

numbers, personal wireless telephone numbers.. . of employees or volunteers

of a public agency."

         Lee recognizes that all of this information is categorically exempt from

disclosure. Lee's response is that, because Mr. Cobain is dead, he is not a

"person" and that there is nothing preventing the City from disclosing the

personal information of dead people.

         An appellant must provide "argument in support of the issues presented

for review, together with citations to legal authority and references to relevant

parts of the record." RAP 10.3(a)(6). Lee provides no authority for his assertion

that the categorical exemptions here apply only to living persons. There was no

error.

         Affirmed.



We concur:



          -
                     )




                                         -19-